Citation Nr: 1730869	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to schedular total disability based on individual unemployability (TDIU) due to service-connected disabilities. 

2.  Entitlement to TDIU on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1964 to December 1964, and on active duty from August 1967 to May 1977, with subsequent service in the Army National Guard of New Hampshire.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In February 2011, the Veteran testified regarding his bilateral inguinal hernia disability before the undersigned in a videoconference hearing in Manchester, New Hampshire.  A transcript of that hearing has been associated with the claims file and reviewed. 

In April 2016, the Board adjudicated the bilateral inguinal hernia disability reduction and increased rating claims, determined that a claim for TDIU had been raised as part and parcel of those claims, and assumed jurisdiction of the claim for TDIU per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the claim for TDIU for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2016, the Agency of Original Jurisdiction (AOJ) denied entitlement to TDIU.  

The Board has bifurcated the Veteran's claim for TDIU to reflect schedular and extra-schedular consideration, as reflected in the Issues section.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not meet the percentage thresholds for schedular TDIU.


CONCLUSION OF LAW

The criteria for schedular TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by letters sent to the Veteran in June 2009 and March 2013 regarding the reduction and increased rating claims for his bilateral inguinal hernia disability, prior to adjudication of his claim for TDIU.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 2016 and July 2016, VA sent letters to the Veteran and requested that he complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran did not comply with these requests.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By attempting to assist the Veteran, the AOJ substantially complied with the April 2016 remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall, 11 Vet. App. 268.  

All available, identified medical records, have been associated with the claims file and considered, including the Veteran's Social Security Administration (SSA) records.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As such, the Board will proceed with consideration of the Veteran's appeal.

II.  Schedular TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for bilateral inguinal hernias (40 percent from December 1, 2009); painful scar tissue and scar, status post left inguinal hernia repair associated with bilateral inguinal hernias (10 percent from May 12, 2009); neuralgia of the ilio-inguinal nerve associated with bilateral inguinal hernias (noncompensable); and left great toe status post fracture (noncompensable).  His combined rating is 50 percent disabling as of December 1, 2009.  Therefore, the schedular requirements for TDIU have not been met.  See 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran was in receipt of a temporary 100 percent rating for his bilateral inguinal hernia disability from September 15, 2008, to December 1, 2009, based on treatment necessitating convalescence.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  

Here, the Veteran is in receipt of a 100 percent rating, pursuant to 38 C.F.R. § 4.30, for his bilateral inguinal hernia disability from September 15, 2008, to December 1, 2009.  This would preclude an award of TDIU based on symptomatology related to bilateral inguinal hernias.  To the extent that Bradley could theoretically enable TDIU based on a combination of the remaining service-connected disabilities, here such disabilities do not rise to the requisite percentage thresholds.  

ORDER

Entitlement to schedular TDIU is denied.


REMAND

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  

It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  

Entitlement to TDIU is based on an individual's particular circumstances.  Rice, 22 Vet. App. at 452.  

As previously noted, the Veteran is service connected for bilateral inguinal hernias, painful scar tissue, neuralgia of the ilio-inguinal nerve, and left great toe status post fracture.  

The Veteran claims that he last worked full time in May 2007 and is currently unemployed.  07/19/2007 VBMS, VA 21-527.  He has been in receipt of Social Security Disability Insurance (SSDI) benefits since July 2, 2007 for hernias and sprains and strains.  09/07/2007 VBMS, Medical-SSA, p. 6.  The Veteran has testified that he is unable to sit more than five minutes, which he attributes at least in part to his service-connected disabilities.  02/17/2011 VBMS, Hearing Testimony, p. 7.  He has also testified to experiencing constant pain since undergoing a left inguinal hernia repair procedure in September 2008.  Id. at 4.  In March 2013, a VA examiner noted that his inguinal hernias result in functional limitations in prolonged standing, lifting or carrying, and bending and twisting.  03/13/2009 VBMS, VA Exam, p. 8.  Based on the relevant lay and medical evidence, the Board finds that there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disabilities.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Therefore, referral to the Director, Compensation Service, for extra-schedular consideration is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the matter of extra-schedular TDIU under § 4.16(b) to the Director, Compensation Service, and notify the Veteran of such action.  

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


